This was an action brought by the First National Bank of Las Vegas, against George Oberne and Henry M. Hosick, upon the following guaranty of a promissory note, viz.:
"$1000. LAS VEGAS, N. MEXICO, Oct. 15, 1882.
"Six months after date, I promise to pay to the order of Oberne, Hosick  Co., $1000, at Las Vegas, New Mexico, at the rate of one per cent per month, from date, till paid Value received. EDWIN A. PRENTICE.
"Pay to First National Bank Las Vegas, or order.
"For and in consideration of the sum of ten cents, the receipt whereof is hereby acknowledged, we hereby guarantee the payment of the within note, waiving demand and notice of non-payment and protest, and agree to pay all costs and expenses paid or incurred in collecting same.
OBERNE, HOSICK  Co.
By THOMAS DAVIS."
The declaration contained also the common counts. The issue formed under the plea of the general issue, verified by affidavit, was tried by the court without a jury, and found for the defendants, and after overruling a motion for a new trial, *Page 28 
judgment was entered accordingly, which was affirmed on appeal to the Appellate Court for the First District, and the plaintiff appealed to this court.
Oberne, Hosick  Co., the defendants, were a firm in Chicago, dealing in wool, hides and pelts, etc., who bought them at various places, Las Vegas among others, had them shipped to Chicago, and sold them there. Thomas Davis was their agent at Las Vegas. The course of business was for Davis, when he made a purchase, or anticipated making one, to draw drafts on Oberne, Hosick  Co., the amounts of which were placed to their credit in open account, on the books of the bank, and were checked against by Davis, who signed the firm name of Oberne, Hosick  Co. to the checks, by Thomas Davis. On October 23, 1882, the account of Oberne, Hosick  Co. was overdrawn $16.45. On that day, Davis applied to the bank for it to purchase the note in question. The cashier wrote on the back of the note the indorsement and guaranty which appear, and Davis signed the name of the firm, by himself, thereunder. The note was then taken by the bank, and the amount of it placed to the credit of Oberne, Hosick  Co., on the books of the bank. This amount, between October 23, and November 20 following, was all checked out by Davis, upon checks signed "Oberne, Hosick  Co., per Thomas Davis." There were no other credits in the account of Oberne, Hosick  Co., during that period from October 23 to November 20, or until December 1, 1882. Two of the checks thus drawn, — one on October 24, the other on October 26, — for the respective sums of $500 and $60.27, were given to Weil  Graaf for hides and pelts bought of them by Thomas Davis, as agent of Oberne, Hosick Co. The note of Prentice appears to have been given for a loan of money to him by Davis.
The foregoing facts are undisputed, and upon them we are of opinion there was a right of recovery, at least to the extent of $560.27, — the amount of the proceeds of the note which *Page 29 
was paid to Weil  Graaf. Admitting that there was no authority in Davis to bind Oberne, Hosick  Co. by the indorsement and guaranty of the note, yet it appears, that in consequence of such indorsement and guaranty there was placed to their credit, on the books of the bank, the proceeds of the note, — $1000, — and that $560.27 of such proceeds was actually paid out by the bank to Weil  Graaf upon checks given by the defendants, by their agent, in payment for hides and pelts bought of Weil  Graaf by the defendants, so that defendants actually got that much of the proceeds for the guaranteed note. Now they can not be permitted to repudiate a contract made in their name by an assumed agent, on the ground of a want of authority in the agent to make it, without restoring the money received by them under the contract, and as the result of the agent's act. (See Harding v. Parshall, 56 Ill. 219.) It was for the consideration of the supposed guaranty by defendants, of the note, that the bank paid over to them the money, and manifestly the bank should have either one or the other, — the consideration or the money; and if defendants deny the consideration to the bank, they should repay to it the money they have received.
It is urged by appellant, that as Davis was authorized to give checks upon the bank in the name of Oberne, Hosick  Co., and as the entire proceeds of the note were drawn out on checks thus given, the whole amount should be taken as received by the defendants, or that the bank had the right to consider it as so received. Though the checks were drawn in the name of Oberne, Hosick  Co., by Thomas Davis, they might have been so drawn wrongfully, and the money not have gone to the use of defendants, in the same manner as the transaction of the note was without authority. And it was only funds in the bank, of Oberne, Hosick Co., that Davis was authorized to check upon, and the proceeds of the note were not their funds if they repudiated the transfer and guaranty of the note. *Page 30 
Otherwise than as to the amount shown to have actually gone to the use of defendants, in payment for goods purchased by them, viz., $560.27, we can not say the judgment was wrong.
The judgments of the Appellate and circuit courts are reversed, and the cause remanded to the circuit court.
Judgment reversed.
Mr. JUSTICE MULKEY: I do not concur in this opinion.
 *Page 331